Case 1:20-cv-11526-NMG Document 1-1 Filed 08/13/20 Page 1 of 9

COMMONWEALTH OF MASSACHUSETTS
BRISTOL, SS. SUPERIOR COURT
CIVIL ACTION NO:
ADTBW00 2694

 

DAVID WIRTH, BY HIS ATTORNEY IN FACT,

DEBORAH WIRTH BRISTOL SS SUPERIOR COURT
FILED
PLAINTIFF,
APR 21 2020
Vv,
MARC J SA
221 FITZGERALD DRIVE OPERATING CLERKIMAGISTRARS
COMPANY LLC d/b/a CAREONE AT NEW
BEDFORD,

HEALTHBRIDGE MANAGEMENT LLC,
And
CAREONE LLC,

DEFENDANTS.

 

 

COMPLAINT AND DEMAND FOR JURY TRIAL
PARTIES

I. The Plaintiff, David Wirth, by his Durable Power of Attorney and Wife, Deborah Wirth
(“Plaintiff”), is an individual who resides in Fall River, Massachusetts.

2. At all times pertinent hereto, The Defendant, 221 Fitzgerald Drive Operating Company LLC
d/b/a CareOne at New Bedford (“CareOne at New Bedford”), is a limited liability company
where, at all times material hereto conducted business as a short and long-term nursing care
facility in New Bedford, Massachusetts. The Defendant maintains a principal place of business

and operates at 221 Fitzgerald Drive, New Bedford, Commonwealth of Massachusetts.
10.

11.

Case 1:20-cv-11526-NMG Document 1-1 Filed 08/13/20 Page 2 of 9

At all times material hereto, CareOne at New Bedford conducted business as a short and long-
term nursing care facility within the meaning of 940 C.M.R § 4.01, located at 221 Fitzgerald
Drive, New Bedford, Commonwealth of Massachusetts.

At all times pertinent hereto, the Defendant, Healthbridge Management LLC (“Healthbridge’”’),
is a foreign limited liability company organized under the law of the State of New Jersey that
has a principal place of business located at 173 Bridge Plaza North, Fort Lee, New Jersey and
a registered agent at 84 State Street, Boston, MA 02109.

At all times pertinent hereto, the Defendant, Healthbridge, was a management company for
CareOne at New Bedford.

At all times pertinent hereto, the Defendant, Healthbridge, was in the business of providing
management, consultant services and operational oversight to the Defendant, CareOne at New
Bedford.

At all times pertinent hereto, the Defendant, Healthbridge was not a medical provider within
the meaning of Mass. Gen. Laws. C. 231 §60B.

The Defendant, CareOne LLC, is a foreign limited liability company organized under the law
of the State of New Jersey that has a principal place of business located at 173 Bridge Plaza
North, Fort Lee, New Jersey and a registered agent at 84 State Street, Boston, MA 02109.

At all times pertinent hereto, the Defendant, CareOne LLC, was the direct owner of its
subsidiaries CareOne at New Bedford and Healthbridge.

At all times pertinent hereto, the Defendant, CareOne LLC, was in the business of providing
management, consultant services and operational oversight to the Defendant, CareOne at New
Bedford and Healthbridge.

At all times pertinent hereto, the Defendant, CareOne LLC was not a medical provider within
12.

13,

14.

15.

16.

17.

Case 1:20-cv-11526-NMG Document 1-1 Filed 08/13/20 Page 3 of 9

the meaning of Mass. Gen, Laws. C. 231 §60B.

FACTS
On May 13, 2017, David Wirth (“Mr. Wirth”) was admitted to CareOne at New Bedford for
short-term nursing care.
At all times material hereto, the CareOne at New Bedford owed a duty to Mr. Wirth to
monitor, treat and care for him. CareOne at New Bedford subsequently breached that duty.
In or around May 2017, the Defendant, CareOne at New Bedford, then and there so
negligently, carelessly and unskillfully provided medical care and advice to Mr. Wirth so as to
cause him to develop a stage 4 decubitus pressure ulcer on his coccyx leading to pain, injuries
and multiple surgical procedures.
Mr. Wirth was a resident at CareOne at New Bedford for only twelve (12) days (5/13/17-
5/23/17). During his inpatient stay, CareOne at New Bedford failed to properly assess, care
and treat Mr. Wirth’s coccyx wound allowing it to advance from an abrasion to a stage 4
infected sacral decubitus ulcer requiring eighteen (18) debridement procedures and causing
Mr. Wirth to develop severe sepsis and osteomyelitis.
As a direct result of the breaches of the standard of care by CareOne at New Bedford, Mr.
Wirth was caused to suffer substantial harm with a serious injury, including a significant
pressure ulcer.
Healthbridge and CareOne LLC exercised control of CareOne at New Bedford in that they
actively and directly oversaw key areas of nursing operations, reviewed nursing practices and
directed initiatives concerning patient care, coordinated and implemented training and staffing,

and exercised control over the fees charged and operating budget.
18.

19.

20,

21.

22,

Case 1:20-cv-11526-NMG Document 1-1 Filed 08/13/20 Page 4 of 9

As a result of profit decisions made by Healthbridge and CareOne LLC, the CareOne at New
Bedford nursing facility was understaffed, untrained and unsupervised.
On September 4, 2019, the Plaintiff complied with M.G.L. c. 231, Sec. 60L by sending a
Notice of Intent to File a Claim to CareOne at New Bedford.

CAUSES OF ACTION

COUNT I: NEGLIGENCE
(Plaintiff v. CareOne at New Bedford)

Plaintiff incorporates by reference all preceding paragraphs as if fully set forth herein and
further alleges as follows.

The Defendant negligently cared and treated Mr. Wirth, breaching the standard of care.
As a direct and proximate result of the Defendant’s negligence, Mr. Wirth was caused to

endure pain and suffering and multiple surgical procedures.

WHEREFORE, the Plaintiff demands judgment against the Defendant for compensatory damages in

23.

24,

25.

an amount that is fair together with interest and costs.

COUNT JL GROSS NEGLIGENCE
(Plaintiff v. CareOne at New Bedford)

Plaintiff incorporates by reference all preceding paragraphs as if fully set forth herein and
further alleges as follows.

The Defendant committed gross negligence in their care and treatment of Mr. Wirth. The
Defendant’s care grossly deviated from the standard of care. During his inpatient stay,
CareOne at New Bedford failed to properly assess, care and treat Mr. Wirth’s coccyx wound
allowing it to advance from an abrasion to a stage 4 infected sacral decubitus ulcer.

As a direct and proximate result of the Defendant’s gross negligence, Mr. Wirth was caused to

endure pain and suffering and multiple surgical procedures.
Case 1:20-cv-11526-NMG Document1-1 Filed 08/13/20 Page 5 of 9

WHEREFORE, the Plaintiff demands judgment against the Defendant for punitive damages in an
amount sufficient to punish this Defendant and deter other similar misconduct, together with
interest attorney’s fees and costs.

COUNT Ill: NEGLIGENCE
(Plaintiff v. Healthbridge)

26. Plaintiff incorporates by reference all preceding paragraphs as if fully set forth herein and
further alleges as follows.

27. The Defendant negligently consulted, trained, supervised and managed the CareOne at New
Bedford staff.

28. Asadirect and proximate result of the Defendant’s negligence, Mr. Wirth was caused to
endure pain and suffering and multiple surgical procedures.

WHEREFORE, the Plaintiff demands judgment against the Defendant for compensatory damages in

an amount that is fair together with interest and costs.

COUNT VI: GROSS NEGLIGENCE
(Plaintiff vy. Healthbridge)

29. _‘- Plaintiff incorporates by reference all preceding paragraphs as if fully set forth herein and
further alleges as follows.

30. | The Defendant committed gross negligence in their consulting, training, management and
supervision of the CareOne at New Bedford staff.

31. Asadirect and proximate result of the Defendant’s gross negligence, Mr. Wirth was caused to
endure pain and suffering and multiple surgical procedures.

WHEREFORE, the Plaintiff demands judgment against the Defendant for punitive damages in an
amount sufficient to punish this Defendant and deter other similar misconduct, together with

interest attorney’s fees and costs.
Case 1:20-cv-11526-NMG Document 1-1 Filed 08/13/20 Page 6 of 9

COUNT V: NEGLIGENCE
(Plaintiff v. CareOne LLC)

32. Plaintiff incorporates by reference all preceding paragraphs as if fully set forth herein and
further alleges as follows.

33. The Defendant negligently managed, staffed and budgeted CareOne at New Bedford.

34. Asadirect and proximate result of the Defendant’s negligence, Mr. Wirth was caused to
endure pain and suffering and multiple surgical procedures.

WHEREFORE, the Plaintiff demands judgment against the Defendant for compensatory damages in
an amount that is fair together with interest and costs.

COUNT VI: GROSS NEGLIGENCE
(Plaintiff v. CareOne LLC)

35. Plaintiff incorporates by reference all preceding paragraphs as if fully set forth herein and
further alleges as follows.

36. The Defendant committed gross negligence in their management, staffing and budgeting of
CareOne at New Bedford.

37. Asa direct and proximate result of the Defendant’s gross negligence, Mr. Wirth was caused to
endure pain and suffering and multiple surgical procedures.

WHEREFORE, the Plaintiff demands judgment against the Defendant for punitive damages in an
amount sufficient to punish this Defendant and deter other similar misconduct, together with
interest attorney’s fees and costs.

COUNT VII: VICARIOUS LIABILITY.
(Plaintiff v. CareOne at New Bedford, Healthbridge & CareOne LLC)

38. Plaintiff incorporates by reference all preceding paragraphs as if fully set forth herein and

further alleges as follows.
39.

40.

41.

42.

43.

44,

Case 1:20-cv-11526-NMG Document 1-1 Filed 08/13/20 Page 7 of 9

At all times pertinent hereto, the defendant, Healthbridge, was a consulting and management
company providing clinical management and operational oversight to the defendant, CareOne
at New Bedford

At all times pertinent hereto, the defendant, Care One LLC, was a management company
providing management and administrative services to the defendant, CareOne at New Bedford.
At all times pertinent hereto, the defendant CareOne LLC, was the corporate owner of
CareOne at New Bedford and Healthbridge.

At all times pertinent hereto, Healthbridge and CareOne LLC exercised control of CareOne at
New Bedford in that they actively and directly oversaw key areas of nursing center operations,
reviewed nursing practices and directed initiatives concerning resident care, coordinated and
implemented training and staffing; and exercised control over the fees charged and the
operating budget.

At all times pertinent hereto, the defendants, Healthbridge and CareOne LLC, were separate
entities engaged in a single enterprise, the operation of skilled nursing centers, including
CareOne at New Bedford.

Mr. Wirth’s injuries and damages were the result of neglect by the CareOne at New Bedford
staff that were insufficient in both quantity and quality of care for him and were the

foreseeable result of the acts of Healthbridge and CareOne LLC.

WHEREFORE, the Plaintiff demands judgment against the Defendants for compensatory damages

in an amount that is fair together with interest and costs.
Case 1'20-cv-11526-NMG Document 1-1 Filed 08/13/20 Page 8 of 9

THE PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES.

Respectfully Submitted,
For the Plaintiff,
By His Attorneys,

tae

Paul L. Tetzel, Esq.
BBO#683703

Rachel J. Saunders, Esq.
BBO#705851

Tetzel Law, LLC

Two Center Plaza, Suite 610
Boston, MA 02108

(617) 933-3858
Paul@TetzelLaw.com

RSaunders@TetzelLaw.com

 

Date: 04/16/2020
Case 1:20-cv-11526-NMG Document tat Griled 08/13/20 Page 9 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DOCKET NUMBER T '
rial Court of Massachuse
CIVIL ACTION COVER SHEET The Superior Court tts
PLAINTIFF(S): David Wirth, by his attomey in fact, Deborah VARS, 58.Sup * COUNTY
ER| Bristol
ADDRESS: 189 Franklin Street, Fall River, MA 02720 EF. LED OR COURT
ADD a DEFENDANT(S}: 221 Fitzgerald Drive Operating Company LLC d/b/a Care One at New Bectord
APR 2
Hea! ge Management Company LLG
ATTORNEY: Paul L. Tetzel, Esq; Rachel J, Saunders, Esq. MAR C ISA Nise ES LLG
ADDRESS: 2 Center Plaza, Suite 610, Boston, MA CLERK/MAGHORERT 221 Fitzgerald Drive, New Bedford, MA
BBO: 683703 ; 705851
TYPE OF ACTION AND TRACK DESIGNATION (see reverse side} - _
CODE NO. TYPE OF ACTION (specify) TRACK HAS A JURY CLAIM BEEN MADE?
BOs Malpractice - Medical A yes [] NO

 

“if "Other" please describe:

 

Is there a claim under G.L. c. 934? Is this a class action under Mass. R. Civ. P. 23?
["] YES NO [_] YES NO

STATEMENT OF DAMAGES PURSUANT TO GL. c. 212, § 3A

The following is a full, itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiff's counsel relies to determine money damages.
For this form, disregard double or treble damage claims; indicate single damages only.

TORT CLAIMS
(attach additional sheets as necessary}
A. Documented medical expenses to daie:
1. Total hospital expenses ............
2, Total doctor expenses .........

 

 

 

 

 

 

     

 

 

   

 

 

 

 

3. Total chiropractic expenses ..........----seseenevcevenseeseetee=

4. Tatal physical therapy expenses ......... senenesseneeensensaen seaeenesasseenses sbaeeeteeeeereeeeeeee

5. Total other expenses (describe below) . sevnenneaneanassueessesauanenneadenrennadscaesenstccueseeansaneaeaaeyoesedcaerecaeasssesnuadoseeenaasarsessecoesaseneenseneneseneesees ces

Subtotal (A): $

B. Documented lost wages and compensation to date eesseeeeeee sy casenneeesveaneneesesssssrsesivssveessvirsseetaneeessnenreenaes 0 SL
C. Documented property damages to date -....... sss eeseeeeeeeneeeeee eenaee $
D. Reasonably anticipated future medical and hospital expenses seeeeeteeeneasens seseereaes seveaneeees eaeaaee 3
E, Reasonably anticipated lost wages ........... see Staeasess eatebeesaeedeeuenecanceetseseesteaseccrsssecnenseneeetsetteneesteqnerteeenes
F, Other documented items of damages (describe below) ... paeeeeeneeeeeddaceadesdee teen seseenceedneessesesesde bese senaassaesaeressesersectessreneesneensapenseetssecrsrece  B

G. Briefly describe plaintiffs injury, including the nature and extent of injury:
The defendants negligently cared for and treated the plaintiff, causing the plaintiffs stage 4 pressure ulcers.

 

TOTAL (A-F):$50,000+

SONTRACT CLAIMS.
(attach additional sheets as necessary)
| This action includes a claim involving collection of a debt incurred pursuant to a revolving credit agreement. Mass. R. Civ. P. 8.1{a).

Provide a detailed description of claim(s):
TOTAL: § 50,000+

Signature of Attorney/ Unrepresented Plaintiff: X Ne Date: 94-16-2020
RELATED ACTIONS: Please provide the case number, case name, and county of any related actions pending in the Superior Court.

 

 

CERTIFICATION PURSUANT TO SJC RULE 1:18
| hereby certify that | have complied with requirements of Rule 5 of the Supreme Judicia! Court Uniform Rules on Dispute Resolution (SJC
Rule 1:18) requiring that! provide my clients with information about court-connected dispute resolution services and discuss with them the
advantages and disadvantages of the various methods of dispute resolution.

 

Signature of Attorney of Record: X Date: 04-16-2020

 

 
